Citation Nr: 0922560	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim of service connection for 
a prostate disorder. 

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim of service connection for 
irritable bowel syndrome.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for chronic fatigue syndrome 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision, dated in March 2002, the RO denied 
service connection for a prostate disorder, and after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision.

2.  The additional evidence presented since the March 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a prostate 
disorder.

3.  Neither prostatodynia, nor prostatitis, nor prostate 
cancer was affirmatively shown to have been present in 
service; prostate cancer was not manifest to a compensable 
degree within the one year of separation from service; 
neither prostatodynia, nor prostatitis, nor prostate cancer 
is unrelated to an injury, disease, or event of service 
origin, and neither prostatodynia, nor prostatitis, nor 
prostate cancer is caused by or made worse by the 
service-connected hepatitis.

4.  In a rating decision, dated in March 2002, the RO denied 
service connection for irritable bowel syndrome, and after 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the rating decision.

5.  The additional evidence presented since the March 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for irritable 
bowel syndrome.

6.  Irritable bowel syndrome was not affirmatively shown to 
have been present in service, and the irritable bowel 
syndrome is unrelated to an injury, disease, or event of 
service origin; and the irritable bowel syndrome is not 
caused by or made worse by the service-connected hepatitis.

7.  Diverticulitis was not affirmatively shown to have been 
present in service, and the current dverticulitis is 
unrelated to an injury, disease, or event of service origin, 
and the diverticulitis is not caused by or made worse by the 
service-connected hepatitis.


CONCLUSIONS OF LAW

1.  The rating decision by the RO, dated in March 2002, 
denying service connection for a prostate disorder, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

2.  The additional evidence presented since the rating 
decision in March 2002 is new and material, and the claim of 
service connection for a prostate disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Neither prostatodynia, nor prostatitis, nor prostate 
cancer was incurred in or aggravated by service; service 
connection for prostate cancer as a chronic disease may not 
be presumed to have been incurred in service; neither 
prostatodynia, nor prostatitis, nor prostate cancer, is 
proximately due to or aggravated by service-connected 
hepatitis.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002  & Supp. 2009); 38 C.F.R. § 3.303, 3.310 (2008).

4.  The rating decision by the RO, dated in March 2002, 
denying service connection for irritable bowel syndrome, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

5.  The additional evidence presented since the rating 
decision in March 2002 is new and material, and the claim of 
service connection for irritable bowel syndrome is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (2008).

6.  Irritable bowel syndrome was not incurred in or 
aggravated by service, and the irritable bowel syndrome is 
not proximately due to or aggravated by service-connected 
hepatitis.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.310 (2008).

7.  Diverticulitis was not incurred in or aggravated by 
service, and diverticulitis is not proximately due to or 
aggravated by service-connected hepatitis.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.310 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre- and post- adjudication 
VCAA notice by letters, dated in July 2004, in November 2004, 
in April 2005, in May 2005, in December 2005, and in March 
2008.  The Veteran was notified of the evidence needed to 
reopen the claims of service connection for a prostate 
disorder and for irritable bowel syndrome, as well as the 
underlying claims of service connection, that is, evidence 
not previously considered, which was not redundant or 
cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied, 
that is, the disability was not incurred in or aggravated by 
service.  The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service. 



On the claims of service connection for diverticulitis and 
chronic fatigue syndrome, the notice included the type of 
evidence needed to substantiate the claims, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service. 

The notice also included the type of evidence necessary to 
substantiate a claim of secondary service connection, that 
is, evidence of a relationship between the claimed condition 
and a service-connected condition.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any nonfederal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and of degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (elements of a new and material evidence claim); and 
of  Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of 
the elements of the claim).

To the extent that the VCAA notice, pertaining to the 
effective date of a claim and the degree of disability 
assignable, came after the adjudication, and the claims were  
not readjudicated, the VCAA notice contained a Type One error 
(failure to notify the veteran of what evidence is needed to 
substantiate the claim).  And a Type One error has the 
natural effect of harming a claimant.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  

The determination of whether a notice error is harmless is 
done by the Veterans Court on a case-specific application of 
judgment upon review of the record.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).   

As the claims are denied, no effective date or disability 
rating can be assigned as a matter of law.  Therefore the 
timing error was harmless. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has afforded the Veteran VA 
examinations in January 2006 and in February 2007.  As there 
is no indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claims of Service Connection for a 
Prostate Disorder and Irritable Bowel Syndrome

Legal Criteria for New and Material Evidence 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Procedural History and Evidence Previously Considered
Prostate Disorder

The service treatment records are silent as to any complaint, 
treatment, or a diagnosis of a prostate disorder.

After service, VA records show that in 1969 prostatitis was 
diagnosed.  In August 1997, a CT scan revealed an enlarged 
prostate gland.  In January 1998, the Veteran underwent 
radiation treatment for prostate cancer.  Following radiation 
treatment, he began to experience nocturia, dysuria, and 
frequent bowel movements.



On VA examination in July 1999, the examiner noted that there 
was no medical documentation of abnormal liver function or 
markers of a hepatitis infection in the medical record.  The 
examiner concluded that although the Veteran alleged that he 
continued to experience abdominal discomfort secondary to 
hepatitis, there was no evidence in the medical record of 
liver function abnormalities suggestive of active hepatitis 
or serologic tests suggestive of an ongoing hepatitis 
infection, or physical findings that suggested liver disease.  

The examiner found no evidence of residual disability related 
to hepatitis or other liver disease.  

On VA examination in October 2000, the examiner noted that 
the Veteran had numerous physical complaints that he 
attributed to service-connected hepatitis, but none of the 
complaints were related to hepatic disease.

In the rating decision in March 2002, the RO denied service 
connection for prostatitis and prostate cancer because there 
was no evidence that either was related to service.

Additional Evidence

Prostate Disorder

The current claim on appeal was received in May 2004.  The 
Veteran alleges that any current prostate disorder is a 
residual of service-connected hepatitis A.  

Private medical records show that in February 2004 the 
Veteran's complaints of urinary frequency and urgency were 
attributable to radiation cystitis.  In December 2004, an 
urologist reported that a review of prior records revealed a 
history of prostatodynia since 1956 with urinary frequency 
and urgency.  In July 2005, the urologist stated that the 
Veteran had a history of prostatodynia, at least since 1956, 
which the Veteran thought was related to military service.  
The urologist expressed the opinion that it was at least as 
likely as not that the prostatodynia was caused by military 
service.

On VA examination in February 2007, the examiner indicated 
that a review of the current medical literature indicated 
that a small subset of patients with hepatitis A, develop 
extrahepatic manifestations in the acute phase, however, none 
of the conditions were consistent with the Veteran's 
complaints of prostatodynia, diverticulitis, or irritable 
bowel syndrome.  

Moreover, the literature indicated that long-term sequeala 
had not been observed in patients who recovered from 
hepatitis A.  Moreover, hepatitis A had not been shown to 
have any near- or long- term sequelae associated with the 
prostate gland.  The examiner expressed the opinion that 
there was no medical basis to conclude that the Veteran's 
prostatodynia was caused by military service or associated 
with military service or any late sequelae of the hepatitis 
A.  The examiner concluded that there was no basis of medical 
fact to support the Veteran's claim, despite his physician's 
assertions, that the hepatitis A had resulted in any later 
sequeala such as prostatodynia, diverticulitis, irritable 
bowel syndrome, or chronic fatigue.  

Analysis

Prostate Disorder

The claim of service connection for a prostate disorder was 
previously denied because of the lack of evidence of that the 
Veteran's prostate disorder was attributable to service.  
Here, the statements of December 2004 and of July 2005 by a 
private urologist relate to an unestablished fact necessary 
to substantiate the claim, evidence of a current prostate 
disorder attributable to service, which raises a reasonable 
possibility of substantiating the claim.  As the evidence is 
new and material, the claim is reopened.



Procedural History and Evidence Previously Considered

Irritable Bowel Syndrome

The service treatment records are silent as to any complaint, 
treatment, or diagnosis of irritable bowel syndrome.

In January 1998, the Veteran underwent radiation treatment 
for prostate cancer.  In May 1999, the Veteran's bowel 
symptoms were noted to have appeared after radiation 
treatment of prostate cancer.  

In a rating decision in March 2002, the RO denied service 
connection for irritable bowel syndrome because there was no 
in-service or current evidence of irritable bowel syndrome.

Additional Evidence 

Irritable Bowel Syndrome

In June 2005, a private physician stated that although the 
Veteran had completely recovered from hepatitis A it was at 
least as likely as not that the Veteran had developed 
irritable bowel syndrome, the onset of which had been 
associated with viral infections.

On VA examination in February 2007, the examiner indicated 
that a review of the current medical literature indicated 
that "a small subset of patients with hepatitis A, develop 
extrahepatic manifestations" in the acute phase, these being 
acalculous cholecystitis, pancreatitis, aplastic anemia, 
autoimmune hemolysis, autoimmune thrombocytopenic purpura, 
hemolysis, red cell aplasia, neurologic disease, renal 
disease, cutaneous vasculitis, and reactive arthritis.  
However, none of these conditions were consistent with the 
Veteran's complaints of irritable bowel syndrome.  Moreover, 
the literature indicated long-term sequelae had not been 
observed in patients who recovered from hepatitis A.  

The VA examiner expressed the opinion that there was no basis 
of medical fact to support the Veteran's claim, despite his 
physician's assertions, that the hepatitis A had resulted in 
any later sequeala, such as irritable bowel syndrome.  

Analysis

Irritable Bowel Syndrome

The claim was previously denied because of the lack of 
evidence that irritable bowel syndrome was related to 
service. 

As the statement of June 2005 by a private physician relates 
to an unestablished fact necessary to substantiate the claim, 
evidence of irritable bowel syndrome attributable to service-
connected hepatitis, the evidence raises a reasonable 
possibility of substantiating the claim and therefore is new 
and material evidence to reopen the claim.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more during wartime, 
there is a presumption of service connection for certain 
chronic diseases, including cancer, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform to 
Allen, and other substantive changes were made.  As the claim 
was filed before the other substantive changes were made, 
only the changes that conform to Allen apply. 

Service Connection Analysis 

Prostate Disorder, Irritable Bowel Syndrome & Diverticulitis

On the basis of the service treatment records, neither 
prostatodynia, nor prostatitis, nor prostate cancer, nor 
irritable bowel syndrome, nor diverticulitis was 
affirmatively shown to be present during service and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established. 



Although the Veteran is competent to describe urinary and 
stomach symptoms, neither prostatodynia, nor prostatitis, nor 
prostate cancer, nor irritable bowel syndrome, nor 
diverticulitis is a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of the disease therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the Veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify and 
establish chronicity during service for prostatodynia, 
prostatitis, prostate cancer, irritable bowel syndrome, or 
diverticulitis, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claims.

After service, prostatodynia since 1956 by history was noted 
although the Veteran alleges symptoms of a prostate disorder 
since the 1940s.  Prostatitis was first diagnosed in 1969.  
As for gastrointestinal complaints, characterized as 
irritable bowel syndrome and diverticulitis, the illnesses 
were first documented in 1998 after the Veteran received 
radiation treatment for prostate cancer.  

While the Veteran has stated that his prostate and 
gastrointestinal symptoms started in service and are due to 
service-connected hepatitis, the absence of documented 
complaints of prostate symptoms from 1946 to 1956 and from 
1956 to 1969 and of gastrointestinal symptoms from 1946 to 
1998 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Also prostate cancer was first diagnosed in 1997 or 1998, 
more than 50 years after service, well beyond the one-year 
presumptive period for cancer as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.

To the extent that the Veteran asserts continuity of symptoms 
after service, the absence of complaints constitutes negative 
evidence.  Negative evidence is to be considered.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  
Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

Since prostatodynia, prostatitis, prostate cancer, irritable 
bowel syndrome, or diverticulitis is not a condition under 
case law that has been found to be capable of lay 
observation, competent medical evidence is needed to 
substantiate the claims.

The competent evidence in favor of the claims of service 
connection consists of the opinions of a private urologist 
and a private physician.  The urologist expressed the 
opinion, dated in June 2005, that it was at least as likely 
as not that the prostatodynia was related to military 
service.  He did not provide any rationale for his 
conclusion.  Moreover, it is noted that a review of the 
actual private treatment record reveals that the urologist 
had determined, in September 2004, that the Veteran's alleged 
relationship between prostatodynia and hepatitis history was 
not supported by any scientific data.  As for the irritable 
bowel syndrome, the private physician stated that it was at 
least as likely as not that the Veteran's irritable bowel 
syndrome was associated with a post viral infection.  He also 
did not provide any rationale for his opinion.  

There is no competent evidence in favor of the claim of 
service connection for diverticulitis. 



The evidence against the claims consists of service treatment 
records, VA opinions, and VA records.  The service treatment 
records are silent as to any complaint, treatment, or 
diagnosis of prostatodynia, prostatitis, prostate cancer, 
irritable bowel syndrome, or diverticulitis.  VA treatment 
records, dated in May 1999, attributed the Veteran's bowel 
symptoms to a residual of radiation treatment after prostate 
cancer.  On VA examination in July 1999, the examiner 
determined that there was no evidence that the Veteran's 
reported symptomatology was caused by liver or other 
gastrointestinal disease because there was no evidence of any 
residual disability related to hepatitis or other liver 
disease.  In October 2000, the VA examiner also determined 
that none of the Veteran's complaints were related to hepatic 
disease.  On VA examination in 2007, after  a review of 
literature, the VA examiner concluded that there was no 
medical basis that prostatodynia, irritable bowel syndrome, 
or diverticulitis, was caused by service or associated with 
military service to include as a residual of hepatitis. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).



The Board finds that the opinions from the private urologist 
and private physician are conclusionary without medical 
analysis and are insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinions 
against contrary evidence which is also of record and which 
will be discussed below.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (A mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign the opinion.).  For this 
reason, the Board rejects the opinions as competent medical 
evidence to support the claims of service connection for 
prostatodynia, prostatitis, prostate cancer, or irritable 
bowel syndrome, as having onset in service or as caused by or 
aggravated by service-connected hepatitis.

As for the medical evidence against the claims, the VA 
examiners found that it was less likely than not that 
prostatodynia, prostatitis, prostate cancer, or irritable 
bowel syndrome, or diverticulitis had onset during service or 
that the conditions were related hepatitis.  One VA examiner 
explained that the medical literature did not support a 
medical basis for relating prostatodynia, irritable bowel 
syndrome, or diverticulitis to hepatitis.  And none of the VA 
examiners found that prostatodynia, prostatitis, prostate 
cancer, irritable bowel syndrome, or diverticulitis, was 
otherwise related to service. 

The Board assigns greater weight to the VA opinions, which 
oppose rather than support the claims, because VA examiners 
applied medical analysis to the significant facts of the 
case, and one VA examiner found not medical basis in the 
literature for relating prostatodynia, irritable bowel 
syndrome, or diverticulitis to hepatitis.

As for the statements of the Veteran, attributing 
prostatodynia, prostatitis, prostate cancer, irritable bowel 
syndrome, or diverticulitis to service or to 
service-connected hepatitis, where, as here, the 
determinative questions involve a medical diagnosis, not 
capable of lay observation, and a medical nexus or medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

As the Veteran is a lay person, he is not competent to offer 
a medical diagnosis or an opinion on medical causation, and 
consequently his statements to that effect do not constitute 
favorable medical evidence to support the claim. 

As the Board may consider only competent medical evidence to 
support its findings as to questions involving a medical 
diagnosis, which is not capable of lay observation, and 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as the preponderance of the 
evidence is against the claims that prostatodynia, 
prostatitis, prostate cancer, irritable bowel syndrome, or 
diverticulitis are related service or to service-connected 
hepatitis for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

ORDER

As new and material evidence has been presented, the claim of 
service connection for a prostate disorder is reopened, and 
to this extent only the appeal is granted.

On the merits of the claim, service connection for a prostate 
disorder, including prostatodynia, prostatitis, or prostate 
cancer, is denied.

As new and material evidence has been presented, the claim of 
service connection for irritable bowel syndrome is reopened, 
and to this extent only the appeal is granted.

On the merits of the claim, service connection for irritable 
bowel syndrome is denied.

Service connection for diverticulitis is denied.




REMAND

On the claim of service connection chronic fatigue syndrome, 
in March 2004, a private physician stated that it was 
possible that the Veteran had developed chronic fatigue 
syndrome associated with post-viral infections.  In 
June 2005, the physician stated that although the Veteran was 
completely recovered from hepatitis A, it was at likely as 
not that the Veteran had developed chronic fatigue syndrome 
associated with post viral infections.

On VA examination in January 2006, the examiner indicated 
that the origin of the Veteran's chronic fatigue was most 
likely psychiatric.  On VA examination in February 2007, the 
examiner stated that the Veteran's persistent fatigue was 
most likely a manifestation of the recently recognized post-
traumatic stress disorder for which service connection was in 
effect. 
 
As the evidence of record is insufficient to decide the 
claim, further evidentiary development on the duty to assist 
is needed.  Accordingly, the case is REMANDED for the 
following action:

1.  Afford the Veteran a VA psychiatric 
examination to determine whether the 
Veteran has chronic fatigue syndrome as 
a manifestation of service-connected 
posttraumatic stress disorder. The 
Veteran's file should be made available 
to the examiner for review.  

2.  After the above development is 
completed, adjudicate the claim.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


